Citation Nr: 1814302	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right knee instability.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee. 

3.  Entitlement to an initial rating in excess of 20 percent for left knee instability. 

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2017, the RO granted two separate ratings for service connection for right and left knee instability at 20 percent, effective November 22, 2016.

In November 2017, the Board remanded this case for additional development.  The Board finds that there has been substantial compliance with the prior remand.  


FINDINGS OF FACT

1.  The Veteran's right knee instability manifested with moderate severity.  

2.  The Veteran's right knee arthritis manifested with limited flexion to 90 degrees, pain with weight bearing, localized tenderness, and crepitus.  

3.  The Veteran's left knee instability manifested with moderate severity.  

4.  The Veteran's left knee arthritis manifested with limited flexion to 45 degrees, pain with weight bearing, localized tenderness, and crepitus.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257 (2017).  

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2017).  

3.  The criteria for a rating in excess of 20 percent for a left knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257 (2017).  

4.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. §1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's bilateral knee arthritis is rated 10 percent disabling under 5003-5260, and his bilateral knee instability is rated at 20 percent under 5003-5257.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, DC 5003 provides a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  38 C.F.R. § 4.71a, DC 5003.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2017).

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

A.  Right Knee

Instability  

The probative evidence shows the Veteran has moderate instability in his right knee.  See November 2016 VA examination.  He demonstrated less movement than normal due to ankylosis, adhesions, instability of station, disturbance of locomotion, and interference with standing contributed to his disability.  See January 2018 VA examination.  Although the Veteran reported that he had little to no mobility and that he wore a brace and used a walker, he denied falling or fear of falling.  The evidence does not show severe instability.  The 20 percent rating contemplates the Veteran for his symptoms of limited mobility.  

Arthritis

On review of the evidence, the Veteran right knee arthritis was productive of pain with weight bearing, localized tenderness, and crepitus.  In November 2016, the Veteran reported flare-ups and that his knees locked up and gave out.  He stated that he could hardly walk when his knees swelled up or his pain increased.  His flexion was to 90 degrees at worst.  See January 2018 VA Examination.  The January 2018 examiner found that pain, fatigue, and lack of endurance contributed to functional loss because the Veteran reported that he was not able to move his knee but there was no available evidence to determine such limitation.  

Based on this body of evidence, the Board finds that a 10 percent rating is warranted under DC 5003-5260 because although the Veteran did not have flexion to 45 degrees, the 10 percent rating contemplates difficulty walking, painful motion, and weakness.  A higher rating is not warranted under this code because there is no evidence of greater limitations.  The medical and lay evidence does provide a basis for a greater rating under other criteria.  

All of the VA examiners noted the Veteran's advanced age and frailty, which are not compensable factors under the schedular criteria.  The November 2016 examiner limited the testing due to the Veteran's discomfort.  The January 2018 VA examiner did not test passive range of motion due to the Veteran's pain and discomfort.  

In this regard, the Board has fully considered the Veteran's lay testimony and the medical evidence of record.  The Board has also considered the lay and medical evidence, to include all evidence of functional loss, and finds that it does not support ratings in excess of those currently granted.  

Although there was evidence of some functional loss, there was no showing of additional functional loss due to DeLuca, Mitchell, Correia, and Sharp factors to warrant a higher rating.  The Board finds that his functional impairment due to pain has been addressed by the 20 percent rating for instability and 10 percent rating for limited flexion assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The evidence shows that the Veteran experienced painful motion in the knee; however, it did not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds the evidence indicates that the Veteran's functional range of motion remains greater than that which would support higher ratings.

B.  Left Knee

Instability

The probative evidence shows the Veteran has moderate instability in his left knee.  See November 2016 VA examination.  He demonstrated less movement than normal due to ankylosis, adhesions, instability of station, disturbance of locomotion, interference with standing contributed to his disability.  See January 2018 VA Examination.  Although the Veteran reported that he had little to no mobility and that he wore a brace and used a walker, he denied falling or fear of falling.  The evidence does not show severe instability.  The 20 percent rating contemplates the Veteran for his symptoms of limited mobility.  

Arthritis

On review of the evidence, the Veteran left knee arthritis was productive of pain with weight bearing, localized tenderness, and crepitus.  In November 2016, the Veteran reported flare-ups and that his knees locked up and gave out.  He stated that he could hardly walk when his knees swell up or his pain increased.  His flexion was to 45 degrees at worst.  See March 2015 treatment records.  In November 2016, his left leg had significantly painful passive range of motion.  The examiner limited the testing due to the Veteran's discomfort.  The January 2018 examiner found that pain, fatigue, and lack of endurance contributed to functional loss because the Veteran reported that he was not able to move his knee but there was no available evidence to determine such limitation.  

Based on this body of evidence, the Board finds that a 10 percent rating is warranted under DC 5003-5260 because he had flexion to 45 degrees.  In this regard, the 10 percent rating contemplates difficulty walking, painful motion, and weakness.  A higher rating is not warranted under this code because there is no evidence of greater limitations.  The medical and lay evidence does provide a basis for a greater rating under other criteria.  

All of the VA examiners noted the Veteran's advanced age and frailty, which are not compensable factors under the schedular criteria.  The January 2018 VA examiner did not test passive range of motion due to the Veteran's pain and discomfort.  

In this regard, the Board has fully considered the Veteran's lay testimony and the medical evidence of record.  The Board has also considered the lay and medical evidence, to include all evidence of functional loss, and finds that it does not support ratings in excess of those currently granted.  

Although there was evidence of some functional loss, there was no showing of additional functional loss due to DeLuca, Mitchell, Correia, and Sharp factors to warrant a higher rating.  The Board finds that his functional impairment due to pain has been addressed by the 20 percent rating for instability and 10 percent rating for limited flexion assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The evidence shows that the Veteran experienced painful motion in the knee; however, it did not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds the evidence indicates that the Veteran's functional range of motion remains greater than that which would support higher ratings.


ORDER

An initial rating in excess of 20 percent for right knee instability is denied.  

A rating in excess of 10 percent for right knee arthritis is denied.

An initial rating in excess of 20 percent for left knee instability is denied.  

A rating in excess of 10 percent for left knee arthritis is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


